Citation Nr: 0408999	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of an 
excision of a neck furuncle (boil).

3.  Entitlement to service connection for residuals of a 
fracture of the left big toe.

4.  Entitlement to an initial (compensable) rating for 
varicose veins of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958 and from July 1958 to May 1961.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied claims for service 
connection for issues 1, 2 and 3 and granted service 
connection for varicose veins of the lower left extremity and 
assigned a noncompensable disability rating, effective from 
April 19, 2001.  The RO had characterized the first two 
issues as entitlement to service connection for lumbosacral 
strain and for a neck condition, but the Board has 
recharacterized these two issues to correspond with the 
veteran's contentions.  The veteran disagreed with the 
denials of service connection and with the assigned 
noncompensable rating, noting that he had to have back 
surgery after discharge and that he had in-service surgery 
for removal of a neck boil, which left a scar.

The three service-connection claims are addressed in the 
REMAND portion of this decision and will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating issue addressed in this 
decision.

2.  The veteran's varicose veins of the left lower extremity 
are manifested by intermittent edema of the extremity or pain 
after prolonged standing, with symptoms relieved by elevation 
of the extremity; they are not characterized by persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 10 percent, 
but no higher, for varicose veins of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 
7120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In July 
2001, the RO asked the appellant to submit any additional 
medical evidence or lay evidence to support his claim within 
60 days.  In a July 2001 response, the veteran indicated that 
he had been treated in the past, but the doctors were retired 
or deceased, and no records are available.  In an August 2002 
statement of the case (SOC), the RO informed the appellant of 
what was needed to establish a higher rating and he was given 
additional chances to supply any pertinent information.  
Private treatment records from November 1998 to July 2001 and 
VA medical records from January 2002 to August 2002  have 
been associated with the claims file.  Moreover, the veteran 
was examined in December 2001 and November 2002.  In a 
December 2003 statement, the veteran indicated that he had 
reviewed the October 2003 supplemental statement of the case 
(SSOC) and that he had no additional evidence to submit 
before the case was forwarded to the Board.  Thus, the Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to his 
increased rating claim.  Accordingly, the Board finds that no 
further assistance to the appellant in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).  Under these circumstances, the Board finds that the 
private and VA treatment records and the two VA examination 
reports are adequate for determining whether the criteria for 
a higher (compensable) rating have been met.  

The United States Court of Appeals for Veteran Claims' 
(Court) held in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, regarding the 
issue of entitlement to a compensable rating discussed in 
this decision, a substantially complete application was 
received on April 19, 2001.  In a letter to the veteran dated 
July 17, 2001 prior to a decision in this case granting 
service connection and assigned an initial noncompensable 
rating, the AOJ provided notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence that 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession related to the claim.  
In an August 2002 SOC, the AOJ also informed the veteran of 
the evidence needed to support a higher rating.  

The Board observes that, in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 17 Vet. App. at 
421.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and two SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  The RO notified the appellant of the 
criteria for a higher rating.  Moreover, all of the relevant 
evidence was considered.  Moreover, the Board has granted an 
initial 10 percent disability rating as urged by the veteran.  
As such, there has been no prejudice to the veteran that 
would warrant further development or notification pursuant to 
the provisions of the VCAA, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard, 
4 Vet. App. at 393.


Analysis

The appellant contends, in essence, that his service-
connected varicose veins of the left lower extremity are more 
severe than the assigned disability rating suggests.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under that diagnostic code, varicose 
veins with massive board-like edema with constant pain at 
rest warrant the assignment of a 100 percent rating.  A 60 
percent rating is given for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; while persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, warrants a 
40 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  Intermittent edema of the extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery, warrants a 10 percent rating.  A 
noncompensable rating is assigned for asymptomatic palpable 
or visible varicose veins.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2003).

Service medical records show treatment for superficial 
varicose veins about the left ankle in October 1958.  The 
following month reflects a prior history of varicose veins 
accompanied by ulcers and consideration of stripping his 
veins.  Varicose veins were not noted on either of the 
veteran's entrance or separation examination reports.  

At a December 2001 VA examination, the veteran reported that 
he had ulcers on his left foot before he went into service 
and that these ulcers would enlarge and become infected at 
times while in service especially after marching for long 
distances.  Since discharge, the veteran continued to have 
problems with the ulcers on his medial left foot and ankle, 
if he stood or walked for a long time.  He had pain in the 
left foot, which gradually increased during the day and was 
helped by elevation.  Ulcers occur only on the medial side of 
the left ankle.  On examination, the veteran had previous 
scars around the medial malleolus of the left ankle, some of 
which were reddened from still healing ulcers.  He had a very 
faint dorsalis pedis pulse on the left foot, but the 
posterior tibial was not palpable.  The skin of the left foot 
was not atrophic.  He had normal blanching recovery time in 
the foot.  The veteran had very faint varicosities about his 
ankle, when the foot was dependent for a long time.  There 
was also a faint hemosiderosis, pigmentation above the ankle, 
and possible one small area of lipodermatosclerosis.  There 
was no edema or eczema in the left ankle or foot.  The 
diagnoses were varicose veins of the left lower leg and 
recurrent venous ulcers, secondary to the varicose veins of 
the left lower leg.

Private medical records from November 1998 to July 2001 do 
not show treatment for varicose veins.  VA treatment records 
from January to August 2002 reflect a history of varicose 
veins while the veteran was in his 30s.  A January 2002 
record shows that the veteran got left ankle swelling on the 
treadmill with a notation that he had ulcer in left ankle 
during military and that his circulation had never been good.  

At a November 2002 VA examination, the veteran reported that 
after standing for two hours, he gets swelling about the left 
ankle and foot, along with some numbness in his toe and pain 
about the calcaneous.  He was not wearing any TED 
(compression) hose and stared that he did not wear any.  On 
examination, there was no swelling about the ankles 
bilaterally or tortuous varicosities.  After standing about 
15 minutes, there were varicosities and some venous stasis 
apparent about the left ankle, particularly at the anterior 
and medial aspects, which were nontender to palpation.  No 
lower extremity edema about the ankle, ulcers or open sores 
was noted.  A small 0.5-centimeter bulging varicosity also 
was noted on the left lateral aspect of the lower leg that 
was nontender with palpation.  Pedal pulses in the left 
dorsalis pedis were 1+ and the posterior tibial was not 
palpable; however, a Doppler was heard.  The calcaneus was 
nontender to palpation.  The diagnoses included varicosities 
about left ankle.

Resolving doubt in the veteran's favor, the Board finds that 
the veteran's varicose veins meet the criteria for the 
assignment of a 10 percent rating under Diagnostic Code 7120.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-56 (1990).  The veteran's varicose veins are 
manifested by pain in the left leg after prolonged standing, 
which appears to be relieved by elevation of the extremity.  
In an October 2002 statement, the veteran indicated that the 
VA examiner felt that his varicose veins were at the point 
that he needed to wear hose to support his leg because of 
aching and fatigue with prolonged standing.  A 20 percent 
rating is not warranted, however, because the veteran's 
varicose veins are not characterized by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  

As such, the evidence when considered in its totality does 
not present a picture of impairment for a 20 percent rating 
as contemplated by the rating criteria.  There is no evidence 
that the veteran's varicose veins have been more severe than 
the extent of disability contemplated in a 10 percent 
evaluation for any extended period of time during this 
initial evaluation.  Fenderson, 12 Vet. App. 119.  
Consequently, the Board finds an initial 10 percent rating, 
and no more, is warranted.  See 38 C.F.R. §4.104, Diagnostic 
Code 7120 (2003).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran is retired.  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected varicose vein disability, as to 
render impractical the application of the regular schedular 
standards.  As such, the Board finds that the assigned rating 
already encompasses the affect of the veteran's venous 
disorder on employability.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

As the criteria for an evaluation in excess of 10 percent 
have not been met at any point during the pendency of this 
appeal, there is no basis for the assignment of "staged" 
ratings under Fenderson.  The regular schedular standards and 
the assigned 10 percent rating, adequately compensate the 
veteran for any adverse impact caused by his venous 
disability.  


ORDER

An initial 10 percent rating for varicose veins of the left 
lower extremity is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.


REMAND

In the present case, the Board also finds that VA's redefined 
duties to assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the remaining issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the duty to assist provisions 
contained in the VCAA.  

The duty to assist includes obtaining additional non-VA and 
VA treatment records and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  The Board feels that another attempt should 
be made by the RO to obtain any missing treatment records.  
On remand, the RO should ask the veteran again to identify 
and sign releases for health care providers that have treated 
him for the claimed back, neck and left big toe disorders 
since May 1961 and should obtain missing non-VA and recent VA 
treatment records.  The veteran stated that some of his 
treating physicians had retired or were deceased and that no 
records are available; however, the Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Service medical records show that, in September 1955, the 
veteran fell over a manhole cover and fractured his left big 
toe.  In November 1958, he had a furuncle excised from his 
neck and claims that he has a residual scar.  In January 
1959, the veteran was treated for a back injury sustained 
during combat training.  Post-service medical records show 
diagnoses of degenerative joint and disc disease of the 
cervical spine, a cervical laminectomy in 1980 and complaints 
of low back pain.  On remand, the RO should provide the 
veteran with orthopedic and skin examinations to identify any 
residuals found of a back injury, a left big toe fracture or 
removal of a neck furuncle and to render opinions on whether 
the veteran's has back, neck (excision scar), or left big toe 
disorders that were incurred in, or aggravated by, service.


Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for back, 
neck or left big toe disorders since May 
1961 to the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from Mark W. 
Johnson, M.D., and recent records from 
the Nashville VA Medical Center.  If 
records are unavailable, please have the 
provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
skin examinations to identify and clarify 
the nature, time of onset, and etiology 
of any residuals found of a back injury, 
a left big toe fracture or removal of a 
neck furuncle.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examination(s), 
and their reports should so indicate.  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including 
measurement of the area of any scar due 
to the excision of a furuncle on his 
neck, X-ray examination and range of 
motion studies expressed in degrees.  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  The examiner(s) should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a back, left 
big toe, or neck disorder, to include 
arthritis and residual scarring?  

(b) For any identified disorder(s), the 
examiner(s) should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include a back injury, a left 
big toe fracture or removal of a neck 
furuncle.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Following completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the remaining issues on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should be afforded the 
requisite period of time for a response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



